Citation Nr: 1409861	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-27 040A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for pre-mature menopause.

2.  Entitlement to an effective date earlier than June 15, 2010, for the grant of a 50 percent rating for removal of the uterus and bilateral ovaries. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.

The issue of entitlement to a disability rating higher than 30 percent for removal of the uterus and bilateral ovaries prior to June 2010 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed Board decision in January 2006 denied service connection for premature menopause due to hysterectomy.

2. Evidence received since the January 2006 Board decision was not previously considered, pertains to the basis of the previous denial, and raises a reasonable possibility of substantiating the claim of service connection.

3. The Veteran underwent a hysterectomy and bilateral oophorectomy in service, which caused premature onset of menopause requiring estrogen replacement therapy.


CONCLUSIONS OF LAW

1. The Board decision of January 2006 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103 (2013).

2. New and material evidence having been received; the claim of service connection for premature menopause due to hysterectomy is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for premature menopause are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence previously considered in adjudicating this claim included the Veteran's service treatment records and lay statements, as well as medical records showing that at least one ovary was detected on imaging tests.  

Evidence submitted since the January 2006 Board decision includes the Veteran's statements that she did not have a separate surgery to remove her ovaries after service, medical opinions that the previous imaging test confused an aberrant loop of bowel with an ovary, and an October 2011 VA examination with opinion that the Veteran's ovaries were removed during her hysterectomy in service and that this resulted in premature menopause.

As the evidence submitted since the January 2006 Board decision was not previously considered, addresses the basis for the previous denial, and raises a reasonable possibility of substantiating the claim, it meets the criteria for new and material evidence.  The claim of service connection is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection may also be granted for disease or disability that is proximately due to a service connected disease or disability.  38 C.F.R. § 3.310(a). 

The record shows that the Veteran underwent a hysterectomy in service which included removal of both ovaries.  The record shows that the Veteran had premature menopause, to include a need for estrogen replacement therapy.  A VA examination in October 2011 yielded an opinion that the surgical removal of both ovaries and uterus caused surgical or premature menopause.  The requirements for service connection for premature menopause, as secondary to the service connected disability have been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).


ORDER

New and material evidence having been submitted, the claim of service connection for premature menopause as due to hysterectomy is reopened.

Entitlement to service connection for premature menopause is granted.


REMAND

In a written submission of November 2013, the Veteran requested the opportunity to appear at a Board hearing at the RO (Travel Board).  As the issue of entitlement to a disability rating higher than 50 percent for removal of uterus and bilateral ovaries remains on appeal, she is entitled to a hearing on that matter.  38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


